DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/29/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no copies of foreign patent documents corresponding to citation numbers 32 & 33 (i.e., WO 200100088369 A1 & WO 200700107458) have been provided by Applicant. It is also noted that neither WO 200100088369 A1 nor WO 200700107458 appears to be a valid foreign patent document number.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 8, 13, 16-18 and 20 are objected to because of the following informalities:
Claim 1 recites “the starter-generator device” in lines 1-2, which should be amended to instead recite --the combination starter-generator device-- for consistency and proper antecedent basis with “A combination starter-generator device” in line 1 of the claim.
Claim 1 recites “the reaction member” in line 11, which should be amended to instead recite --the stationary reaction member-- for consistency and proper antecedent basis with “a stationary reaction member” in lines 3-4 of the claim. 
Claim 8 recites “The combination start-generator device” in line 1, which should be amended to instead recite --The combination starter-generator device-- for consistency and proper antecedent basis with “A combination starter-generator device” in line 1 of claim 1.
Claim 13 recites “the reaction member” in line 3, which should be amended to instead recite --the stationary reaction member-- for consistency and proper antecedent basis with “a stationary reaction member” in lines 3-4 of claim 1.
Claim 16 recites “the starter-generator device” in lines 1-2, which should be amended to instead recite --the combination starter-generator device-- for consistency and proper antecedent basis with “A combination starter-generator device” in line 1 of the claim.
Claim 16 recites “input shaft” in lines 7-8, which should be amended to instead recite --the input shaft-- for consistency and proper antecedent basis with “an input shaft” in line 5 of the claim.
Claim 16 recites “the reaction member” in line 17, which should be amended to instead recite --the stationary reaction member-- for consistency and proper antecedent basis with “a stationary reaction member” in lines 3-4 of the claim.
Claim 16 recites “the reaction member” in line 18, which should be amended to instead recite --the stationary reaction member-- for consistency and proper antecedent basis with “a stationary reaction member” in lines 3-4 of the claim.
Claim 16 recites “the first portion” twice in line 19, which should be amended to instead recite --the first portion of the first linkage-- in each instance for consistency and proper antecedent basis with “a first linkage having a first portion” in line 17 of the claim and to clarify “the first portion” in line 19 with respect to “a second linkage having a first portion” in line 38 of the claim.
Claim 16 recites “the second portion” in lines 20-21, which should be amended to instead recite --the second portion of the first linkage-- for consistency and proper antecedent basis with “a first linkage having […] a second portion” in lines 17-18 of the claim and to clarify “the second portion” in lines 20-21 with respect to “a second linkage having […] a second portion” in lines 38-39 of the claim.
Claim 16 recites “the reaction member” in line 38, which should be amended to instead recite --the stationary reaction member-- for consistency and proper antecedent basis with “a stationary reaction member” in lines 3-4 of the claim.
Claim 16 recites “the reaction member” in line 39, which should be amended to instead recite --the stationary reaction member-- for consistency and proper antecedent basis with “a stationary reaction member” in lines 3-4 of the claim.
Claim 16 recites “the first portion” twice in line 40, which should be amended to instead recite --the first portion of the second linkage-- in each instance for consistency and proper antecedent basis with “a second linkage having a first portion” in line 38 of the claim and to clarify “the first portion” in line 40 with respect to “a first linkage having a first portion” in line 17 of the claim.
Claim 16 recites “the second portion” in line 42, which should be amended to instead recite --the second portion of the second linkage-- for consistency and proper antecedent basis with “a second linkage having […] a second portion” in lines 38-39 of the claim and to clarify “the second portion” in line 42 with respect to “a first linkage having […] a second portion” in lines 17-18 of the claim.
Claim 17 recites “A combination starter-generator device” in lines 1-2, which should be amended to instead recite --[[A]] The combination starter-generator device-- for consistency and proper antecedent basis with “A combination starter-generator device” in line 1 of claim 16.
Claim 17 recites “the reaction member” in line 9, which should be amended to instead recite --the stationary reaction member-- for consistency and proper antecedent basis with “a stationary reaction member” in lines 3-4 of claim 16.
Claim 17 recites “the reaction member” in line 10, which should be amended to instead recite --the stationary reaction member-- for consistency and proper antecedent basis with “a stationary reaction member” in lines 3-4 of claim 16.
Claim 17 recites “the first portion” twice in line 11, which should be amended to instead recite --the first portion of the third linkage-- in each instance for consistency and proper antecedent basis with “a third linkage having a first portion” in line 9 of the claim and to clarify “the first portion” in line 11 in each instance with respect to each of “a first linkage having a first portion” in line 17 of claim 16 and “a second linkage having a first portion” in line 38 of claim 16.
Claim 17 recites “the second portion” in line 13, which should be amended to instead recite --the second portion of the third linkage-- for consistency and proper antecedent basis with “a third linkage having […] a second portion” in lines 9-10 of the claim and to clarify “the second portion” in line 13 with respect to each of “a first linkage having […] a second portion” in lines 17-18 of claim 16 and “a second linkage having […] a second portion” in lines 38-39 of claim 16.
Claim 18 recites “The combination starter-generator” in line 1, which should be amended to instead recite --The combination starter-generator device-- for consistency and proper antecedent basis with “A combination starter-generator device” in line 1 of claim 16.
Claim 20 recites “the reaction member” in lines 1-2, which should be amended to instead recite --the stationary reaction member-- for consistency and proper antecedent basis with “a stationary reaction member” in lines 3-4 of claim 16.
Claim 20 recites “third recess” in line 2 and in line 4, which appear to misstate --a third recess-- and --the third recess--, respectively.
Claim 20 recites “second actuator device” in line 3, which should be amended to instead recite --the second actuator device-- for consistency and proper antecedent basis with “a second actuator device” in line 35 of claim 16.
Claim 20 recites “second actuator device” in line 3, which should be amended to instead recite --the second actuator device-- for consistency and proper antecedent basis with “a second actuator device” in line 6 of claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “a portion of the clutch arrangement” in lines 10-11. Claim 1 also previously introduces “a clutch arrangement having one or more portions configured to selectively interact with the gear set to modify power flow through the gear set” in lines 6-7. Firstly, it is unclear whether the “portion of the clutch arrangement” introduced in lines 10-11 is intended to be included by or different from the “one or more portions” previously introduced in lines 6-7, and, in the former case, it is unclear which of the “portions” (in the case that “one or more portions” corresponds to plural “portions”) would be the “portion of the clutch arrangement” recited in lines 10-11. Thus, there is improper antecedent basis for the limitation in the claim.
Claims 2-15 are dependent from claim 1, such that claims 2-15 also include the indefinite subject matter recited by claim 1, such that claims 2-15 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 17 introduces “a first axial direction” in lines 7-8. Claim 17 is dependent from claim 16, and claim 16 also previously introduces “a first axial direction” in lines 15-16. Specifically, it is unclear whether the “first axial direction” introduced in lines 7-8 of claim 17 is intended to be the same as or different from the “first axial direction” previously introduced in lines 15-16 of claim 16. Thus, there is improper antecedent basis for the limitation in the claim.
Claim 17 recites “a third actuator device having a third armature, wherein the third actuator device is energized to power movement of the third armature to apply a third push force in a first axial direction and is deenergized to remove the first push force” 6-8; however, it is unclear what exactly is meant by “and is deenergized to remove the first push force” as it is unclear how deenergizing the third armature of the third actuator device would remove the first push force, given that the first push force is differently applied by a power movement of the first armature when the first actuator device is energized.
Claim 17 introduces “a second axial direction” in line 13. Claim 17 is dependent from claim 16, and claim 16 also previously introduces “a second axial direction” in line 21. Specifically, it is unclear whether the “second axial direction” introduced in line 13 of claim 17 is intended to be the same as or different from the “second axial direction” previously introduced in line 21 of claim 16. Thus, there is improper antecedent basis for the limitation in the claim.
Claims 18-20 are dependent from claim 17, such that claims 18-20 also include the indefinite subject matter recited by claim 17, such that claims 18-20 are also rejected for at least the same reasons that claim 17 is rejected, as discussed in detail directly above with respect to claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,900,454 to Fliearman et al. (hereinafter: “Fliearman”).
With respect to claim 1, Fliearman teaches a combination starter-generator device (32) for a work vehicle (20) having an engine (30) (as discussed by at least the Abstract and apparent from at least Fig. 1), the starter-generator device comprising: a housing arrangement (76) having one or more housing elements (78 and/or 79 and/or 80) forming a stationary reaction member (106); a gear set (70) configured to transmit power flow to and from the engine (as discussed by at least Col. 11, lines 19-31); a clutch arrangement (72) having one or more portions configured to selectively interact with the gear set to modify power flow through the gear set (apparent from at least Figs. 4-13 in view of at least Col. 13, lines 13-46); an actuator device (100 or 102 or 104) having an armature (122 or 124 or 126), the actuator device operable to power movement of the armature in a first axial direction (128) to apply a push force (apparent from at least Fig. 6 in view of at least Col. 12, lines 37-41); a linkage (136 or 138 or 140) coupled between the actuator device and a portion of the clutch arrangement (apparent from at least Figs. 5-8 & 10-15 in view of at least Col. 12, line 42 – Col. 13, line 46), the linkage having a first end (164 or 166 or 168) proximal to the reaction member (apparent from at least Figs. 5-8 & 10-15), a first portion extending from the first end (apparent from at least Figs. 5-8 & 10-15), and a second portion extending radially from the first portion to a second end (172 or 174 or 176) (apparent from at least Figs. 5-8 & 10-15), the first portion having a neck region formed as a permanent bend having a bend radius (apparent from at least Figs. 5-8 & 10-15), and the second portion having a coupling region configured to interact with the armature, a stiffened region, and a connection region at the second end (apparent from at least Figs. 5-8 & 10-15); and an actuation pin (150 or 152 or 154) connected to the connection region and the portion of the clutch arrangement (apparent from at least Figs. 5-8 & 10-15 in view of at least Col. 12, line 42 – Col. 13, line 46), wherein the linkage is formed from a flexible resilient material and is movable in a powered stroke from an undeformed, unloaded condition to an elastically deformed, loaded condition by application of the push force, and is movable in a return stroke from the elastically deformed, loaded condition to the undeformed, unloaded condition under an elastic return force with the push force removed (apparent from at least Figs. 5-8 & 10-15), wherein the second end is displaced in one of the first axial direction and a second axial direction (210) in the powered stroke to reposition the portion of the clutch arrangement in the same one of the first axial direction and the second axial direction, and wherein the second end is moved in the other of the first axial direction and the second axial direction in the return stroke to reposition the portion of the clutch arrangement in the same other of the first axial direction and the second axial direction (apparent from at least Figs. 5-8 & 10-15).

With respect to claim 2, Fliearman teaches the combination starter-generator device of claim 1, wherein the actuator device is energized to apply the push force and is deenergized to remove the push force (as discussed by at least Col. 12, lines 19-41).

With respect to claim 5, Fliearman teaches the combination starter-generator device of claim 1, wherein the push force elastically deforms the neck region and deflects the second portion in the first axial direction to displace the second end in the first axial direction, such that the actuation pin is moved in the first axial direction with the second end to reposition the portion of the clutch arrangement in the first axial direction (apparent from at least Figs. 5, 6, 8, 10, 12 & 14).

With respect to claim 6, Fliearman teaches the combination starter-generator device of claim 5, wherein under the elastic return force, the neck region returns to an undeformed condition to move the second portion and the second end in the second axial direction, such that the coupling region moves the armature in the second axial direction and the actuation pin is moved in the second axial direction with the second end to reposition the portion of the clutch arrangement in the second axial direction (apparent from at least Figs. 5, 6, 8, 10, 12 & 14).

With respect to claim 7, Fliearman teaches the combination starter-generator device of claim 6, wherein the portion of the clutch arrangement is repositioned in the first axial direction to disengage a corresponding portion of the gear set and is repositioned in the second axial direction to engage the corresponding portion of the gear set (apparent from at least Figs. 5, 6, 8, 10, 12 & 14).

With respect to claim 8, Fliearman teaches the combination start-generator device of claim 5, wherein the coupling region is arranged at a position along the stiffened region (apparent from at least Figs. 5, 6, 8, 10, 12 & 14).

With respect to claim 9, Fliearman teaches the combination starter-generator device of claim 1, wherein the second portion further includes a fulcrum region and the housing arrangement further includes a fulcrum (142 or 144) configured to interact with the fulcrum region (apparent from at least Figs. 5, 7-7A, 9 & 15), wherein the push force elastically deforms the neck region and deflects the coupling region in the first axial direction to urge the fulcrum region into contact with the fulcrum, and the fulcrum interacts with the fulcrum region to displace the second end in the second axial direction, such that the actuation pin is moved in the second axial direction with the second end to reposition the portion of the clutch arrangement in the second axial direction (apparent from at least Figs. 5-7A, 9-11, 13 & 15).

With respect to claim 10, Fliearman teaches the combination starter-generator device of claim 9, wherein under the elastic return force, the neck region returns to an undeformed condition to move the coupling region in the second axial direction, the fulcrum region away from the fulcrum, and the second end in the first axial direction, such that the actuation pin is moved in the first axial direction with the second end to reposition the portion of the clutch arrangement in the first axial direction (apparent from at least Figs. 5-7A, 9-11, 13 & 15).

With respect to claim 11, Fliearman teaches the combination starter-generator device of claim 10, wherein the portion of the clutch arrangement is repositioned in the second axial direction to engage a corresponding portion of the gear set and is repositioned in the first axial direction to disengage the corresponding portion of the gear set (apparent from at least Figs. 5-7A, 9-11, 13 & 15).

With respect to claim 12, Fliearman teaches the combination starter-generator device of claim 9, wherein the coupling region is spaced from the stiffened region along a length of the second portion, and the fulcrum region is arranged between the coupling region and the stiffened region (apparent from at least Figs. 5-7A, 9-11, 13 & 15).

With respect to claim 15, Fliearman teaches the combination starter-generator device of claim 1, wherein the linkage is installed in the undeformed, unloaded condition and is not pretensioned for installation (apparent from at least Figs. 5-8 and 10-15).

Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action. 
Claims 3, 4, 13, 14 and 17-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), and the claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
With respect to claim 3, Fliearman teaches the combination starter-generator device of claim 1; however, Fliearman does not teach or suggest that the stiffened region includes one or more flanges, and the prior art of record does not render obvious modification of Fliearman to provide the stiffened region with one or more flanges. Claim 4 depends from claim 3.
With respect to claim 13, Fliearman teaches the combination starter-generator device of claim 1, wherein the first portion further includes a mounting region configured to receive a fastener (156) for securing the linkage to the reaction member (apparent from at least Figs. 5-8 & 10-15), wherein the mounting region has a first width and the neck region has a second width (apparent from at least Fig. 7); however, Fliearman does not teach or suggest that the second width is less than the first width (at least Fig. 7 of Fliearman appears to differently show the second width of the neck region being greater than the first width of the mounting region), and the prior art of record does not render obvious modification of Fliearman such that the second width is formed to be less than the first width. Claim 14 depends from claim 13.
Claim 16, like claim 13, requires a first linkage having a first portion including a first neck region having a reduced width relative to a second portion of the first linkage, and Fliearman does not teach or suggest the reduced width of the first neck region of the first portion relative to the second portion, and the prior art of record does not render obvious modification of Fliearman to reduce the width of the first neck region of the first portion relative to the second portion. Claims 17-20 depend from claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747